TRIAL COURT OFFICIAL'S
        REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                     FILED IN
                                                                              12th COURT OF APPEALS
                                                                                   TYLER, TEXAS
Court of Appeals No. (If known):   12 -          -                 -          7/10/2015 11:21:53 AM
                                                                                   CATHY S. LUSK
Trial Court Style: The State of Texas vs. Michael Benjamin Johnson                     Clerk

Trial Court & County: 241st Judicial District Court of Smith County, Texas

Trial Court No.: 241-0950-14

Date Trial Clerk's Record Originally Due: 6-28-15

Date Court Reporter's/Recorder's Record Originally Due: 6-28-15

Anticipated Number of Pages of Record: 475

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


      to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
either pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record:



        Other. (Explain.):


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by
, and I hereby request an additional                   days within which to prepare it. TEX. R. APP. P.
37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

July 9, 2015                                         /s/Carla A. Sims, CSR, RPR
Date                                                 Signature
903-517-5120                                         Carla A. Sims

Office Phone Number                                  Printed Name
carla_sims_csr@hotmail.com                           Deputy Court Reporter
___________________________________
E-mail Address (if available)                                       Official Title
                                             th
Trial Clerk's/Court Reporter's Request for Ext/12 CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the
        service and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):



Name: Michael B. Johnson #01992023                         Name:

Address: BILL CLEMENTS UNIT                                Address:

9601 Spur 591

Amarillo, TX 79107

Phone no.:                                                 Phone no.:

Attorney for:                                              Attorney for:




Additional                              information,                                  if                      any:

I am a deputy court reporter for the 241st District Court. I was the only court reporter in this trial.

Mr. Johnson has not contacted me at all to request a record or make arrangements for payment.